IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                               No. 06-41189                      September 4, 2007
                             Summary Calendar
                                                             Charles R. Fulbruge III
                                                                     Clerk
CLIFFORD ALLEN SMITH

                                           Plaintiff-Appellant

v.

SUZANNE RATCLIFF

                                           Defendant-Appellee


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:06-CV-103


Before KING, HIGGINBOTHAM, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Clifford Allen Smith, Texas prisoner # 184026, filed the instant 42 U.S.C.
§ 1983 suit against Judge Suzanne Ratcliff to recover damages for an alleged
infringement of his constitutional rights that occurred when Judge Ratcliff
denied his request for a continuance during a hearing on a motion for a
protective order. The district court determined that Judge Ratcliff was entitled
to judicial immunity and dismissed Smith’s suit as frivolous and for failure to



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41189

state a claim upon which relief could be granted. See 28 U.S.C. § 1915(e)(2).
Smith argues that Judge Ratcliff is not entitled to judicial immunity because she
was without jurisdiction to consider the motion. Smith also argues that Judge
Ratcliff infringed his rights by denying his request for a continuance.
      Smith’s arguments are unavailing. The disputed acts were judicial in
nature. See Malina v. Gonzales, 994 F.2d 1121, 1124 (5th Cir. 1993). Further,
Judge Ratcliff was not completely without jurisdiction to consider the motion.
See id. Judge Ratcliff is thus entitled to judicial immunity. See id.
      Smith has shown no error in the judgment of the district court.
Consequently, that judgment is AFFIRMED.




                                       2